Citation Nr: 1717301	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-27 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to non-service-connected burial benefits, to include a plot or interment allowance.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to January 1946 and from January 1946 to June 1969.  The Veteran died in September 2010.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran died in September 2010 at his residence from natural causes due to sudden cardiac arrest with hypertension and atrial fibrillation contributing to death; he was buried that month in a private cemetery. 

2. The appellant, the Veteran's son, paid for the Veteran's funeral expenses and filed an application for burial benefits in September 2010 for the nonservice-connected death; there is no evidence to show the appellant's personal funds were used to pay for any plot expenses. 

3. At the time of his death, the Veteran was receiving retirement pay but was not receiving it in lieu of VA compensation or pension benefits, did not otherwise receive VA compensation or pension benefits, and did not have a claim for VA compensation or pension pending.

4. The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.




CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2012, 2014); 38 C.F.R. §§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Ace of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran served on active duty from October 1942 to January 1946 and from January 1946 to June 1969.  He died in September 2010 from natural causes.  In September 2010, the appellant submitted an application for burial benefits, which indicates that the Veteran was interred in September 2010, within two days of his death.  Also on the application form, the appellant indicated that he paid a total of $11,414.50 for the burial, funeral, and transportation.  There is no indication as to whether or not there were any costs for a burial plot, and it is unclear whether the appellant is specifically claiming reimbursement for any plot costs. 

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. 32,653-32,662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  (The appellant's claim for burial benefits has been pending since September 2010, i.e., prior to the effective date of the rule change on July 7, 2014.)  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  The Board will cite principally to the old regulations, in effect at the time the appellant's claim was filed in 2010. 

It is noted at the outset that claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1) (now at 38 C.F.R. § 3.1702(b)(3)).  Likewise, a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  38 C.F.R. § 3.1601(a)(2)(ii) (now at 38 C.F.R. § 3.1702(c)(1)).  Thus, based on the above factual history, the claim has been timely filed, and the appellant is the party with legal standing to submit the claim for a burial allowance.  However, he has not submitted the threshold evidence required to show he has legal standing to submit the claim for a plot allowance, as there is no evidence showing the cost of a plot or gravesite, if any, and who paid such charges.  Thus, without proof that the appellant's funds were used to defray the cost of the plot expenses, the Board may not consider his application for a plot allowance.  In any case, as will be explained below, even if there was a valid receipt showing that the appellant had purchased a plot, a grant of his claim for a plot allowance would still not be warranted. 

According to the Veteran's death certificate, the cause of death was natural causes due to sudden cardiac arrest with hypertension and atrial fibrillation contributing to death.  At the time of his death, the Veteran had not established service connection for any disability.  There is no indication, nor is it contended, that the Veteran's death was due to a service-connected disability.  In fact, on his claim for burial benefits in September 2010, the appellant specifically denied that the Veteran's death was due to his service.  Accordingly, only eligibility for benefits on a nonservice-connected basis may be considered. 

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. § 3.1705). 

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the veteran had an original claim for either benefit pending at the time of his death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. §§ 3.1705(b),(e), 3.1708(b),(c)). 

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (now 38 C.F.R. § 3.1706(b),(d)). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a) (now 38 C.F.R. § 3.1703(a)).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a) (now 38 C.F.R. § 3.1703(a)). 

The appellant's claim for non-service-connected burial benefits was timely filed in September 2010; however, none of the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) (now 38 C.F.R. § 3.1705 and § 3.1708) are met.  First, it is not shown that the Veteran was receiving VA compensation or pension benefits.  In fact, the record does not show he had any disability that was service-connected or that he ever applied for VA compensation or pension benefits.  The Board acknowledges the appellant's argument that burial benefits are warranted because the Veteran was in receipt of retirement benefits at the time of his death.  However, retirement benefits are not the same as VA compensation or pension benefits.  The Veteran's receipt of retirement benefits would only be pertinent to this claim if the Veteran had chosen to receive retirement pay instead of VA compensation or pension benefits.  Again, the evidence does not show that the Veteran ever applied for or was in receipt of VA compensation or pension benefits and as such, he could not be receiving retirement pay in lieu of them.

Second, the record also does not show that the Veteran had a claim for compensation or pension pending at the time of his death.  There is no evidence to show that he ever filed such a claim.  Third, service department records do not show the deceased was discharged or released from active service for a disability incurred or aggravated in the line of duty, and the evidence does not indicate that the Veteran was without any next of kin, especially as the appellant in this case is his son.  Finally, the record does not show the Veteran died while hospitalized by VA in a VA or non-VA facility.  The death certificate shows that the Veteran died at home in September 2010.  Therefore, burial benefits are not warranted on the foregoing bases. 

As was noted earlier, it is uncertain as to whether the appellant's claim for burial benefits included a claim for a plot allowance.  He has not furnished evidence to show he actually paid for any burial plot out of his personal funds, so the initial requirement for establishing entitlement to a plot allowance is not met.  Notwithstanding the lack of any evidence of payment for a burial plot, his claim would still be denied.  The law provides for the payment of plot or interment allowance in certain circumstances.  For a claim filed on or after December 16, 2003, entitlement to a plot or interment allowance is subject to the following conditions: (1) the deceased veteran is eligible for burial in a national cemetery; (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. §§ 3.1600 and 3.1601 through 3.1610 [that is, a plot allowance is not precluded by any other provision of 38 C.F.R. § 3.1600 or by 38 C.F.R. §§ 3.1601-3.1610].  See 38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f)(1) (now at 38 C.F.R. § 3.1707).

The Veteran is considered to have been a "veteran" for VA purposes such that he was eligible to have been buried in a national cemetery (see 38 C.F.R. § 38.620(a) and current 38 C.F.R. § 3.1701), and his death certificate shows that he was not buried in a national cemetery or other cemetery controlled by the United States.  Nevertheless, any claim for plot or interment allowance would still fail as the Veteran was not eligible for a burial allowance (under 38 C.F.R. § 3.1600(b)), and he did not die while admitted to a VA facility (under 38 C.F.R. § 3.1600(c)), as previously explained.  Nor was the Veteran discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty, for a service-connected death (under 38 C.F.R. § 3.1600(a)).  In other words, plot allowance would be precluded by other applicable provisions of 38 C.F.R. § 3.1600.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met, and any claim for such would necessarily be denied. 

The Board acknowledges the appellant's assertion in his June 2014 correspondence that he was led to believe that the Veteran was eligible for burial benefits.  However, federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided, and regardless of the circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Any erroneous or misleading information he may have been provided cannot create a right to the benefit.

Under these circumstances, non-service-connected burial benefits are not warranted.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  In conclusion, the evidence does not indicate that the conditions for burial benefits, set forth in 38 C.F.R. § 3.1600 (now 38 C.F.R. § 3.1700 et seq.), have been met.  There is no legal entitlement to a burial allowance; the appeal must be denied. 
ORDER

The appeal seeking entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


